UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Trading Strategies Managed Futures Fund (Class A: RTSRX) (Class I: RTSIX) ANNUAL REPORT December 31, 2013 Ramius Trading Strategies Managed Futures Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders. 1 Fund Performance 5 Consolidated Schedule of Investments 6 Consolidated Statement of Assets and Liabilities 13 Consolidated Statement of Operations 14 Consolidated Statements of Changes in Net Assets 15 Consolidated Financial Highlights 16 Consolidated Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 32 Supplemental Information 33 Expense Example 39 This report is submitted for the general information of the shareholders of the Ramius Trading Strategies Managed Futures Fund. It is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.ramiusmutualfunds.com Dear Fellow Shareholder: We are pleased to provide our annual letter for the Ramius Trading Strategies Managed Futures Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance.We appreciate your continued support. Overview of Market Environment: January 1, 2013 – December 31, 2013 Global markets generally experienced a strong first quarter of 2013, as most major indices ended the quarter in positive territory. U.S. economic activity remained in a gradual rate of growth, as supported by positive housing, consumer confidence and consumption data. With respect to housing, increased household formation, improved affordability and improvement in labor conditions enhanced the demand side of the market and resulted in price increases and increased planning permission. In addition, the U.S. consumer grew in confidence as reports reflected higher absolute levels of consumer confidence that hadn’t been reached since June 2007. In addition, consumption data was positive as the U.S. consumer balance sheet improved due in part to debt pay down, house price appreciation and equity market performance. The second quarter started with the now traditional ‘soft patch’ emerging in terms of economic activity data points. In the U.S., this seasonality had resulted in higher inventory build, which supported growth during late 2012, but caused a short term drag as highlighted in April’s release of softer data.Key drivers of U.S. growth remained stronger than in recent prior years, including an improved housing market and the multiplier effect it had on consumption, lower commodity prices which benefit consumers’ disposable income, improved consumer balance sheets, which suggest the potential for consumer balance sheet expansion, and lastly the increase of corporate capital expenditures as it contributes to GDP. In Europe, the same headwinds remained: indebtedness, inflexible and unproductive labor, and a lack of private market credit for consumers and small/mid-size businesses alike. A combination of the purchasing manager’s index (“PMI”) and confidence surveys over the second quarter pointed to ongoing malaise on the continent with weakness spreading into core countries such as France, Netherlands and Germany.Germany faced new pressures of a weak Yen as a number of key industries - namely autos and capital equipment - competed directly with Japan. On the positive side, there seemed to be increased acceptance that austerity measures can be relaxed across the region. For the first time in approximately four years, we think investors began evaluating assets based on the potential for a real rate of return rather than for purposes of preserving capital. This may have created significant fund flow toward yielding assets such as equity and credit and away from cash and other protective assets like gold. During the third quarter, economic activity remained more stable than we expected. In the U.S., the elements of economic recovery remained in place, i.e. consumption, capex and housing. However the linkage of interest rates to these drivers was the focal point, given the back up in interest rates, both in the magnitude and the pace in which it took place. We think increasing data points out of the U.S. economy led to an acceleration of economic growth, led by manufacturing as highlighted by the trajectory of the ISM Manufacturing Index. The effect on consumption was important, as job growth and consumer sentiment were important factors that we believe pushed consumers out of their prolonged state of personal balance sheet deleveraging. The U.S. budget deficit to GDP ratio improved from 10% to 4% due in part to the recovery in the economy and the cut back in public spending. We think the public sector contribution to the economy should be a positive influence next year as the sequestration effects potentially wear off and certain measures are possibly reversed. However this driver of growth is also at the epicenter of a highly partisan and hostile political environment.We believe that uncertainty will prevail through the first quarter of 2014 as government spending and debt ceiling deadlines approach. 1 We believe asset markets face a year where the spillover effects of the massive reflationary policies that have taken place since 2008 will become more pronounced. We believe the economic environment may improve as both policy makers and market forces adjust to this. We believe it is also uncontroversial to suggest that we are closer to the climax and completion of many of these policies, again supporting the notion that we now enter a period where spillover effects across various assets become pronounced. We think the potential scenarios within this spillover theme include the following: Asset Bubbles This scenario is more drawn out from a reluctance of policy makers to draw back stimulus measures, while at the same time improving economic activity and prevailing interest rates, and liquidity force investor behavior to push the risk and return associated with certain assets to increasing levels of richness. These include corporate credit, real estate, and dividend yielding stocks. Inflation We think the investment community is still torn between concerns over disinflation and inflation. The outcome of people’s expectations of higher prices may become clearer in 2014. Inflation is a lagging indicator and inflationary risks are expected to be benign so long as inflation expectations continue to be low.However, massive asset reflation and improved labor markets are likely to result in increased demands by labor, with the first of these being the debate over changes to the minimum wage in the U.S. We think a change in inflation expectations will be an important driver for the bond market especially beyond the points of Central Bank forward guidance. Emerging Market Differentiation Even with an improvement in the health of the global economy, we think many emerging markets face difficult times ahead. This belief is predicated on the fact that these markets have been distorted by global monetary policy, which we think has driven massive portfolio flows to small markets. We think this has resulted in lax fiscal policies relating to entitlements, structural reform and current account deficits, which remain unresolved and exposed going forward. We think the threat of higher real interest rates in the U.S. in 2013 not only served as reminder as to the narrowness of liquidity surrounding certain emerging markets but also that fundamentals have simply been overlooked for years in a number of countries. These fundamentals are now an important consideration for a new, more discerning investor. This means that certain countries may potentially face a period of weakening currencies, higher rates, deteriorating credit conditions, higher inflation and slower growth. Discussion of Fund Performance We believe the first quarter of 2013 was positive for the managed futures strategy.The Fund benefitted from its bullish positioning during the January global risk rally. The trend following component of the Fund incurred moderate losses in February due to the market volatility during the last week of the month which we believe led to the underlying trading advisors to reduce their exposure to risk assets with equity and bond hedges. The Fund, with its moderately bullish positioning, further benefitted from the continued rally in risk assets in March. The second quarter of 2013 was difficult for the managed futures strategy. The Fund initially benefitted from its long positioning in both fixed income and risk assets during April as both sectors rallied. In May, however, interest rates rose globally, causing the Fund to incur losses. These losses were exacerbated by Bernanke’s comments on May 21st where he suggested a potential tempering on stimulus measures by the U.S. Central Bank. We think the comments contributed to a rise in interest rates and to the immediate and simultaneous sell-off in U.S. Dollar and risk assets globally. We believe, the situation somewhat stabilized by June month-end. 2 Additionally, during the second quarter, Ramius Trading Strategies LLC (“RTS”), the investment advisor of the Fund, reduced the Fund’s allocation to one of its underlying trading advisors, Cantab Capital Partners LLC (“Cantab”), to zero over the course of the month of June 2013 and closed the associated trading entity.This decision was the combined result of RTS’s risk management processes and of the increase in Cantab’s minimum account size requirement (on July 1, 2013). Cantab entered a performance drawdown in May 2013 (with a monthly performance of -8.30%) and continued to struggle in June 2013.RTS first decided to reduce the Fund’s exposure by cutting the Fund’s allocation to Cantab in half on June 6, 2013.Throughout the normal course of our position and risk monitoring, RTS felt that the level of exposure to fixed income and emerging market currencies contained in Cantab’s portfolio was too high given our perception of market volatility.Separately, Cantab had informed RTS that, effective as of July 1, 2013, they would be increasing their minimum account size.The combination of our portfolio and risk management obligations with respect to the Fund and Cantab’s increased minimum exposure requirement therefore resulted in the decision to instruct Cantab to fully wind down the Fund’s exposures on June 17, 2013. The third quarter continued to be negative for the managed futures strategy. While July and September were relatively uneventful months for the Fund, the sell-off of risk assets in August led to significant losses. RTS’ allocations to trading advisors remained essentially unchanged over the course of the quarter. During the fourth quarter, we think the managed futures strategy performed well.RTS’ allocations to its trading advisors remained practically unchanged over the course of the quarter.The Fund started the quarter with a significant long equity bias and maintained it through the whole quarter benefitting from the continued rally. Equity positions were consistently the largest in terms of both their risk and performance contributions to the Fund. Currency positions were also significant. The largest position in the currency sector was long Euro against U.S. Dollar and Japanese Yen. Currencies were the second largest positive contributor to Fund performance during the quarter. Fixed income positioning was mixed with relative value themes trumping directional exposures.Within commodities, the Fund has been consistently short crops/grains, short industrial and precious metals, and long crude oil and oil derivatives. Overall, throughout the year, the Fund continued to be well diversified among major sectors: equities, fixed income, currencies and commodities.Every quarter the Fund either stay aligned with or outperform the Newedge CTA Index, the Fund’s benchmark, and every quarter, outperformed many of its peers.For example, the Newedge CTA Index only appreciated by +0.73% for 2013. Ramius Trading Strategies LLC IMPORTANT INFORMATION The views in this letter were as of January 2014 and may not necessarily reflect the views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. Investing in the Ramius Trading Strategies Managed Futures Fund involves risks, including the possible loss of principle. Other risks include, but are not limited to the following, and are detailed in the Fund’s prospectus: The Fund intends to achieve exposure to the commodity and financial futures markets primarily by investing in the Subsidiary, which, in turn, will invest in the Trading Entities. To qualify for the tax treatment available to regulated investment companies under the Code, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying 3 income” under the Code. Income derived from direct investments in commodities is not qualifying income. The Internal Revenue Service (the “IRS”) has issued a revenue ruling and private letter rulings. However, these rulings apply only to the taxpayers that requested them and may not be used or cited as precedent. The Fund has not received and does not intend to seek such a ruling from the IRS. Rather, the Fund intends to take the position that income from the Fund’s investment in commodity index-linked notes and in the Subsidiary will constitute qualifying income for these purposes, but this tax treatment is not entirely clear. Moreover, the tax treatment of the Fund’s investment in commodity index-linked notes or of the Fund’s investment in the Subsidiary may be adversely affected by future legislation, Treasury regulations or guidance issued by the IRS. If income derived by the Fund does not constitute “qualifying income,” the Fund will most likely not qualify as a regulated investment company under the Code; in that case, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if distributed to shareholders. Distributions out of earnings and profits would be taxed to shareholders as dividend income. The Advisor may also consider potentially liquidating the Fund. The investment processes used could fail to achieve the Fund's investment objective and cause your investment to lose value or cause you to lose all of your investment. Accordingly, the Fund should be considered a speculative investment entailing a high degree of risk and is not suitable for all investors. The use of derivatives can be highly volatile, illiquid and difficult to manage. Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leveraging risk. The use of derivatives including futures and forward contracts, and ETFs may reduce returns and/or increase volatility. There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures. Although futures contracts are generally liquid instruments, under certain market conditions there may not always be a liquid ordinary market for a futures contract. As a result, the Fund may be unable to close out its futures contracts at a time which is advantageous. Trading restrictions or limitations may be imposed by an exchange, and government regulations may restrict trading in futures contracts. Over-the-counter transactions are subject to little, if any, regulation and may be subject to the risk of counterparty default. A portion of the Fund's assets may be used to trade OTC commodity interest contracts, such as forward contracts and other commodities or spot contracts. A substantial portion of the trades of the global macro programs, if any, are expected to take place on markets or exchanges outside the United States. Short sales are speculative transactions and involve special risks, including that the fund's losses are potentially unlimited. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity and other factors. The Fund's indirect and direct exposure to foreign currencies subjects the Fund to the risk that those currencies will decline in value relative to the U.S. Dollar, or, in the case of short positions, that the U.S. Dollar will decline in value relative to the currency that the Fund is short. Currency rates in foreign countries may fluctuate significantly over short periods of time for a many reasons, including changes in interest rates and the imposition of currency controls or other political developments in the U.S. or abroad. The Newedge CTA Index is an equal weighted index that calculates the daily rate of return for a pool of CTAs selected from the larger managers that are open to new investment. One cannot invest directly within an Index. Neither Ramius Trading Strategies LLC nor any of its affiliates or representatives makes any representation of warranty, express or implied, as to the accuracy or completeness of the information contained herein or any other written or oral communication transmitted or made available to the recipient. 4 Ramius Trading Strategies Managed Futures Fund FUND PERFORMANCE at December 31, 2013 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Class I Shares, made at its inception, with a similar investment in the BofA Merrill Lynch 3-Month U.S. Treasury Bill Index.Results include the reinvestment of all dividends and capital gains. The BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assume reinvestment of all income.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of December 31, 2013 1 Year 2 Years Since Inception* (09/13/11) Before deducting maximum sales charge Class A¹ 2.63% 0.41% -1.05% Class I² 2.83% 0.67% -0.83% After deducting maximum sales charge Class A¹ -2.98% -2.37% -3.45% BofA Merrill Lynch 3-Month U.S. Treasury Bill Index 0.07% 0.09% 0.08% * Annualized Return The performance date quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (877) 6RAMIUS or by visiting www.ramiusmutualfunds.com. Gross and Net Expense Ratios for Class A shares are 5.33% and 4.85% respectively, and for theClass I shares are 5.08% and 4.60% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until April 30, 2014. ¹ Maximum sales charge for Class A shares is 5.50%.No initial sales charge applied to purchase of $1 million or more, but a contingent deferred sales charge (“CDSC”) of 1.00% will be imposed on certain redemptions of such shares within 18 months of purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. 5 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of December 31, 2013 Principal Amount Value COMMERCIAL PAPER – 22.5% $ Agrium U.S., Inc. 0.253%, 1/2/2014 $ Excel Paralubes Funding 0.304%, 1/21/2014 Glencore Funding LLC 0.385%, 1/9/2014 Noble Corp. 0.548%, 1/16/2014 Northwestern Corp. 0.223%, 1/2/2014 Plains All American Pipeline 0.203%, 1/2/2014 TOTAL COMMERCIAL PAPER (Cost $21,345,131) CORPORATE BONDS – 40.0% Fifth Third Bank 0.747%, 11/18/20161, 2 General Electric Capital Corp. 6.900%, 9/15/2015 HSBC Bank USA N.A. 4.625%, 4/1/2014 International Finance Corp. 0.375%, 2/26/20151 Metropolitan Life Global Funding I 0.594%, 3/19/20142, 3 Morgan Stanley 1.194%, 12/19/20142 Rio Tinto Finance USA PLC 0.794%, 6/19/20152 Toyota Motor Credit Corp. 0.875%, 7/17/2015 Wachovia Corp. 0.576%, 10/28/20152 TOTAL CORPORATE BONDS (Cost $37,823,826) U.S. GOVERNMENT AGENCIES – 14.3% Federal Home Loan Banks 0.500%, 1/8/20161 Federal National Mortgage Association 5.125 %, 1/2/2014 6 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Principal Amount Value U.S. GOVERNMENT AGENCIES (Continued) Federal National Mortgage Association (Continued) $ 0.450 %, 8/27/20151 $ TOTAL U.S. GOVERNMENT AGENCIES (Cost $13,579,424) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% CBOT 10-Year U.S. Treasury Note Futures 44 Exercise Price: $125.00, Expiration Date: January 24, 2014 PUT OPTIONS – 0.0% CME Euro Futures 21 Exercise Price: $1.35, Expiration Date: February 7, 2014 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $43,469) Number of Shares SHORT-TERM INVESTMENTS – 0.4% Fidelity Institutional Money Market Fund, 0.051%4 TOTAL SHORT-TERM INVESTMENTS (Cost $354,194) TOTAL INVESTMENTS – 77.2% (Cost $73,146,044) Other Assets in Excess of Liabilities5 – 22.8% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company PLC – Public Limited Company 1 Callable. 2 Variable, floating or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 The rate is the annualized seven-day yield at period end. 5 Includes appreciation (depreciation) on futures contracts and written options contracts. See accompanying Notes to Financial Statements. 7 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 FUTURES CONTRACTS Long Contracts Expiration Date Number of Contracts Value At Trade Date Value At December 31, 2013 Unrealized Appreciation (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note March 2014 28 $ $ $ ) CBOT 5-Year U.S. Treasury Note March 2014 8 ) CBOT 10-Year U.S. Treasury Note March 2014 ) Eurex 5-Year Euro BOBL March 2014 28 ) Eurex 10-Year Euro BUND March 2014 ) Eurex Euro-BTP Italian Bond Index March 2014 17 Eurex French Government Bond March 2014 11 ) LIFFE Long Gilt Government Bond March 2014 ) PMI 10-Year Swedish Government Bond March 2014 29 ) SGX Japanese Government Bond March 2014 34 ) TSE 10-Year Japanese Treasury Bond March 2014 10 ) Commodity Futures CBOT Soybean March 2014 59 ) CBOT Soybean May 2014 7 ) CBOT Soybean July 2014 1 CBOT Soybean November 2014 2 ) CBOT Soybean Meal March 2014 49 ) CBOT Soybean Meal May 2014 4 ) CBOT Wheat May 2014 2 ) CME Lean Hogs February 2014 4 ) CME Lean Hogs April 2014 3 ) CME Live Cattle February 2014 8 CME Cattle Feeder March 2014 1 CMX Copper March 2014 6 EOP Mill Wheat January 2014 1 EOP Mill Wheat March 2014 3 51 ICE Brent Crude Oil January 2014 66 ) ICE Brent Crude Oil February 2014 2 ) ICE Gasoil January 2014 2 ICE Gasoil February 2014 22 LIFFE Cocoa March 2014 10 LIFFE Cocoa May 2014 2 ) LME Copper March 2014 3 LME Lead March 2014 1 ) LME Primary Aluminum March 2014 2 ) LME Zinc January 2014 15 LME Zinc March 2014 28 MDE Crude Palm Oil February 2014 1 MDE Crude Palm Oil March 2014 1 NYBOT Cocoa March 2014 34 ) NYBOT Cocoa May 2014 2 NYBOT Cotton #2 March 2014 13 NYMEX Heating Oil January 2014 11 ) NYMEX Natural Gas January 2014 56 ) NYMEX Natural Gas February 2014 21 ) NYMEX Palladium March 2014 1 ) NYMEX RBOB Gasoline January 2014 15 NYMEX RBOB Gasoline April 2014 1 NYMEX RBOB Gasoline May 2014 1 ) NYMEX WTI Crude January 2014 7 ) NYMEX WTI Crude March 2014 1 NYMEX WTI Crude April 2014 1 NYMEX WTI Crude May 2014 1 ) Currency Futures CME Australian Dollar March 2014 13 ) CME British Pound March 2014 CME Euro March 2014 CME Mexican Peso March 2014 8 ) CME New Zealand Dollar March 2014 50 ) CME Norwegian Krone March 2014 9 CME Swiss Franc March 2014 23 Index Futures CBOT E-Mini DJIA Index March 2014 34 CME E-Mini NASDAQ 100 Index March 2014 78 CME E-Mini S&P 500® Index March 2014 CME E-Mini S&P MidCap 400 Index March 2014 7 CME Nikkei 225 Index March 2014 3 8 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Long Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At December 31, 2013 Unrealized Appreciation (Depreciation) Index Futures (Continued) EOE Amsterdam Index January 2014 34 $ $ $ EOP CAC 40 Index January 2014 69 Eurex DAX Index March 2014 39 Eurex Euro STOXX 50 Index March 2014 HKG Hang Seng China Enterprises Index January 2014 7 HKG Hang Seng Index January 2014 16 LIFFE FTSE 100 Index March 2014 24 MDE FTSE Bursa Malaysia KLCI Index January 2014 2 MIL FTSE per MIB Index March 2014 38 MSE S&P per TSX 60 Index March 2014 35 NYF Russell 2000 Mini Index March 2014 29 NYSE LIFFE Emerging Markets Mini Index March 2014 1 NYSE LIFFE MSCI EAFE Mini Index March 2014 4 OSE Nikkei 225 Index March 2014 25 SAFEX FTSE per JSE Top 40 Index March 2014 11 SFE SPI 200 Index March 2014 20 SGX MSCI Singapore Index January 2014 2 SGX MSCI Taiwan Index January 2014 42 SGX Nikkei 225 Index March 2014 24 SGX S&P CNX Nifty Index January 2014 54 ) SSE OMXS30 Index January 2014 TSE TOPIX Index March 2014 9 Interest Rate Futures CME 3-Month Eurodollar March 2014 8 CME 3-Month Eurodollar June 2014 30 CME 3-Month Eurodollar September 2014 44 CME 3-Month Eurodollar December 2014 42 CME 3-Month Eurodollar March 2015 38 CME 3-Month Eurodollar June 2015 43 CME 3-Month Eurodollar September 2015 44 ) CME 3-Month Eurodollar December 2015 65 ) CME 3-Month Eurodollar March 2016 25 ) CME 3-Month Eurodollar June 2016 12 ) CME 3-Month Eurodollar September 2016 2 ) LIFFE 2-Year Euro Swap Note March 2014 2 ) LIFFE 3-Month Euro Euribor March 2014 2 52 LIFFE 3-Month Euro Euribor June 2014 7 LIFFE 3-Month Euro Euribor September 2014 12 LIFFE 3-Month Euro Euribor December 2014 13 LIFFE 3-Month Euro Euribor March 2015 13 LIFFE 3-Month Euro Euribor June 2015 17 ) LIFFE 3-Month Euro Euribor September 2015 18 ) LIFFE 3-Month Euro Euribor December 2015 19 ) LIFFE 3-Month Euro Euribor March 2016 18 ) LIFFE 3-Month Euro Euribor June 2016 15 ) LIFFE 3-Month Euro Euribor September 2016 4 ) LIFFE 90-Day Sterling March 2014 2 21 LIFFE 90-Day Sterling June 2014 20 ) LIFFE 90-Day Sterling September 2014 31 ) LIFFE 90-Day Sterling December 2014 53 ) LIFFE 90-Day Sterling March 2015 16 ) LIFFE 90-Day Sterling June 2015 19 ) LIFFE 90-Day Sterling September 2015 22 ) LIFFE 90-Day Sterling December 2015 9 ) MSE 3-Month Canadian Bankers' Acceptance March 2014 11 MSE 3-Month Canadian Bankers' Acceptance June 2014 MSE 3-Month Canadian Bankers' Acceptance September 2014 50 MSE 3-Month Canadian Bankers' Acceptance December 2014 29 MSE 3-Month Canadian Bankers' Acceptance March 2015 11 SFE 90-Day Australian Bank Accepted Bill June 2014 53 ) SFE 90-Day Australian Bank Accepted Bill September 2014 27 SFE 90-Day Australian Bank Accepted Bill December 2014 13 SFE 90-Day Australian Bank Accepted Bill March 2015 4 ) SFE 90-Day Australian Bank Accepted Bill June 2015 7 SFE 90-Day Australian Bank Accepted Bill September 2015 8 TFX 3-Month Euroyen June 2014 3 ) TFX 3-Month Euroyen September 2014 9 TFX 3-Month Euroyen December 2014 9 TFX 3-Month Euroyen March 2015 9 ) 9 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Short Contracts Expiration Date Number of Contracts Value At Trade Date Value At December 31, 2013 Unrealized Appreciation (Depreciation) Bond Futures CBOT 5-Year U.S. Treasury Note March 2014 ) $ ) $ ) $ CBOT 10-Year U.S. Treasury Note March 2014 ) ) ) CBOT U.S. Long Bond March 2014 ) ) ) CBOT U.S. Ultra Bond March 2014 (7 ) ) ) Eurex 2-Year Euro SCHATZ March 2014 ) Eurex 10-Year Euro BUND March 2014 ) ) ) Eurex 30-Year Euro BUXL March 2014 (7 ) ) ) LIFFE Long Gilt Government Bond March 2014 ) ) ) MSE 10-Year Canadian Bond March 2014 ) ) ) SFE 3-Year Australian Bond March 2014 ) SFE 10-Year Australian Bond March 2014 ) TSE 10-Year Japanese Treasury Bond March 2014 ) ) ) Commodity Futures CBOT Corn March 2014 ) ) ) CBOT Corn May 2014 ) ) ) CBOT Corn July 2014 (4 ) ) ) CBOT Corn September 2014 (6 ) ) ) CBOT Corn December 2014 (6 ) ) ) CBOT Rough Rice March 2014 (1 ) ) ) CBOT Soybean Oil March 2014 ) ) ) CBOT Soybean Oil May 2014 (3 ) ) ) CBOT Wheat March 2014 ) ) ) CBOT Wheat May 2014 (4 ) ) ) CBOT Wheat September 2014 (3 ) ) ) CBOT Wheat December 2014 (4 ) ) ) CME Live Cattle February 2014 ) CME Live Cattle April 2014 (1 ) CMX Copper March 2014 (1 ) CMX Gold February 2014 ) ) ) CMX Silver March 2014 ) ) ) EOP Rapeseed January 2014 (3 ) ) ) ICE Gasoil February 2014 (1 ) ) ) KCBT Hard Red Winter Wheat March 2014 ) ) ) KCBT Hard Red Winter Wheat May 2014 (2 ) ) ) LIFFE Robusta Coffee March 2014 (3 ) ) ) LIFFE White Sugar February 2014 (3 ) ) ) 30 LME Lead March 2014 (1 ) LME Nickel January 2014 (1 ) ) ) 42 LME Primary Aluminum January 2014 ) ) ) LME Primary Aluminum March 2014 ) ) ) MGE Red Wheat March 2014 (4 ) ) ) NYBOT Coffee 'C' March 2014 ) NYBOT Coffee 'C' May 2014 (2 ) ) ) NYBOT Cotton #2 March 2014 (4 ) NYBOT Cotton #2 May 2014 (1 ) NYBOT Sugar #11 February 2014 ) ) ) NYBOT Sugar #11 April 2014 (5 ) ) ) NYMEX Heating Oil January 2014 (2 ) NYMEX Heating Oil February 2014 (1 ) NYMEX Natural Gas February 2014 (1 ) NYMEX Natural Gas March 2014 (1 ) NYMEX Natural Gas April 2014 (2 ) NYMEX Natural Gas May 2014 (2 ) ) ) NYMEX Platinum April 2014 (4 ) NYMEX RBOB Gasoline January 2014 (1 ) NYMEX WTI Crude January 2014 (3 ) WCE Canola March 2014 (9 ) ) ) Currency Futures CME Australian Dollar March 2014 ) ) ) CME British Pound March 2014 ) CME Canadian Dollar March 2014 ) CME Japanese Yen March 2014 ) ) ) CME Mexican Peso March 2014 ) ) ) CME New Zealand Dollar March 2014 (4 ) CME South African Rand March 2014 (7 ) ) ) CME Swedish Krona March 2014 ) CME Swiss Franc March 2014 ) FNX United States Dollar March 2014 (1 ) ) ) Index Futures CBOE Volatility Index January 2014 (1 ) ) ) 10 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Short Contracts (Continued) Expiration Date Number of Contracts Value At Trade Date Value At December 31, 2013 Unrealized Appreciation (Depreciation) Index Futures (Continued) CME S&P 500® Index March 2014 (2 ) $ ) $ ) $ ) LIFFE FTSE 100 Index March 2014 (5 ) MSE S&P per TSX 60 Index March 2014 (6 ) NYSE LIFFE Emerging Markets Mini Index March 2014 (2 ) SFE SPI 200 Index March 2014 (4 ) SGX FTSE China A50 January 2014 ) SSE OML Stockholm OMXS30 Index January 2014 ) TSE TOPIX Index March 2014 ) Interest Rate Futures CME 3-Month Eurodollar March 2014 (4 ) ) ) CME 3-Month Eurodollar June 2014 (7 ) ) ) CME 3-Month Eurodollar September 2014 (9 ) ) ) 88 LIFFE 3-Month Euro Euribor June 2014 (9 ) LIFFE 3-Month Euro Euribor September 2014 (9 ) LIFFE 3-Month Euro Euribor December 2014 (6 ) ) ) LIFFE 3-Month Euro Euribor March 2015 (1 ) ) ) 52 LIFFE 90-Day Sterling March 2014 (7 ) ) ) LIFFE 90-Day Sterling June 2014 (3 ) ) ) LIFFE 90-Day Sterling March 2015 (1 ) ) ) 21 LIFFE 90-Day Sterling June 2015 ) ) ) LIFFE 90-Day Sterling September 2015 ) ) ) LIFFE 90-Day Sterling December 2015 ) ) ) LIFFE 90-Day Sterling March 2016 ) ) ) LIFFE 90-Day Sterling June 2016 ) ) ) LIFFE 90-Day Sterling September 2016 (1 ) ) ) MSE 3-Month Canadian Bankers' Acceptance March 2014 (7 ) MSE 3-Month Canadian Bankers' Acceptance March 2015 (5 ) SFE 3-Month New Zealand Bankers' Acceptance March 2014 (2 ) ) ) 60 SFE 90-Day Australian Bank Accepted Bill March 2014 ) ) ) 65 SFE 90-Day Australian Bank Accepted Bill September 2014 (2 ) TOTAL FUTURES CONTRACTS $ $ $ Number of Contracts Value WRITTEN OPTIONS CONTRACTS CALL OPTIONS CME Euro Futures ) Exercise Price: $1.405, Expiration Date: February 7, 2014 $ ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $12,287) $ ) See accompanying Notes to Financial Statements. 11 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SUMMARY OF INVESTMENTS As of December 31, 2013 Security Type Percent of Total Net Assets Corporate Bonds 40.0% Commercial Paper 22.5% U.S. Government Agencies 14.3% Short-Term Investments 0.4% Purchased Options Contracts 0.0% Total Investments 77.2% Other Assets in Excess of Liabilities 22.8% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES As of Decmber 31, 2013 Assets: Investments, at value (cost $73,102,575) $ Purchased options contracts, at value (cost $43,469) Segregated cash at Broker Cash Receivables: Unrealized appreciation on open futures contracts Fund shares sold Interest Due from Broker Prepaid expenses Total assets Liabilities: Written options contracts, at value (proceeds $12,287) Payables: Unrealized depreciation on open futures contracts Fund shares redeemed Unrealized depreciation on foreign currency Trading entity fees Advisory fees Subadvisory fees Distribution fees - Class A (Note 7) Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Interest expense Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments, foreign currency transactions, forward contracts, futures contracts and options contracts Net unrealized appreciation (depreciation) on: Investments Foreign currency translations Futures contracts Purchased options contracts ) Written options contracts Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share* Maximum sales charge (5.50% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and Redemption price $ * No sales charge on investments of $1 million or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions within 18 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 13 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 Investment Income: Interest $ Total investment income Expenses: Advisory fees Trading entity fees Fund accounting fees Administration fees Subadvisory fees Interest expense Transfer agent fees and expenses Auditing fees Miscellaneous Custody fees Registration fees Shareholder reporting fees Legal fees Chief Compliance Officer fees Distribution fees - Class A (Note 7) Trustees' fees and expenses Insurance fees Excise tax 2 Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Forward Contracts, Futures Contracts and Options Contracts: Net realized gain (loss) on: Investments ) Foreign currency transactions Forward contracts ) Futures contracts Purchased options contracts ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Forward contracts ) Futures contracts Purchased options contracts Written options contracts ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, foreign currency, forward contracts, future contracts and options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 14 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended December 31, 2013 December 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments, foreign currency transactions, forward contracts, futures contracts and options contracts Net change in unrealized appreciation/depreciation on investments, foreign currency translations, forward contracts, futures contracts and options contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net realized gain: Class A ) - Class I ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A - Class I - Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A 20 - Class I - Shares redeemed: Class A ) ) Class I ) ) Net decrease in capital share transactions ) ) * Commencement of operations. 1 Net of redemption fee proceeds of $1,372 and $19, respectively. 2 Net of redemption fee proceeds of $2,337 and $1,741, respectively. See accompanying Notes to Financial Statements. 15 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Period For the For the September 13, 2011* Year Ended Year Ended through December 31, 2013 December 31, 2012 December 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment loss1 ) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Less Distributions: From net realized gain - 2 - - Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return3 % )% )%
